July 25, 2011 Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, NW Washington, DC 20549 Re: Registered Management Investment Company Fidelity Bond Ladies and Gentlemen: On behalf of the Registrants listed on the attached Schedule A, filed herewith pursuant to Rule 17-g l (g)(1)(B)(i)(ii),(iii) and (iv) under the Investment Company Act of 1940 is: (i) Rider No. 15 to the joint fidelity bond originally filed with the Securities and Exchange Commission on November 18, 2010 (Accession No. 0000940394-10- 001105) to add Eaton Vance Focused Growth Opportunities Fund, Eaton Vance Focused Value Opportunities Fund and Parametric Structured Commodity Strategy Fund. (ii) A copy of Rider No. 16 to the joint fidelity bond to increase the Limit of Liability. (iii) A certified copy of the resolutions of a majority of the Trustees who are not interested persons of the Trusts listed on Schedule A approving the bond increase. (iv) A statement showing the amount of the single insured bond which each investment company would have maintained had it not been named as an insured under a joint insured bond which is effective from September 1, 2010 to September 1, 2011. (v) A statement as to the period for which premiums have been paid. (vi) A copy of the agreement between the investment company and each of the named insured entered into pursuant to paragraph (f) to Regulation 17g-1. If you have any questions or comments concerning the enclosed, please contact the undersigned at (617) 672-8106 or fax (617) 672-1106. Sincerely, /s/ Paul M. ONeil Paul M. ONeil Vice President Schedule A Eaton Vance Growth Trust, a series fund consisting of: o Eaton Vance Asian Small Companies Fund o Eaton Vance-Atlanta Capital Focused Growth Fund o Eaton Vance-Atlanta Capital SMID-Cap Fund o Eaton Vance Focused Growth Opportunities Fund o Eaton Vance Focused Value Opportunities Fund o Eaton Vance Global Growth Fund o Eaton Vance Greater China Growth Fund o Eaton Vance Multi-Cap Growth Fund o Eaton Vance Worldwide Health Sciences Fund Eaton Vance Investment Trust, a series fund consisting of: o AMT-Free Limited Maturity Municipal Income Fund o Eaton Vance California Limited Maturity Municipal Income Fund o Eaton Vance Massachusetts Limited Maturity Municipal Income Fund o Eaton Vance National Limited Maturity Municipal Income Fund o Eaton Vance New Jersey Limited Maturity Municipal Income Fund o Eaton Vance New York Limited Maturity Municipal Income Fund o Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund Eaton Vance Municipals Trust, a series fund consisting of: o Eaton Vance Alabama Municipal Income Fund o Eaton Vance Arizona Municipal Income Fund o Eaton Vance Arkansas Municipal Income Fund o Eaton Vance California Municipal Income Fund o Eaton Vance Colorado Municipal Income Fund o Eaton Vance Connecticut Municipal Income Fund o Eaton Vance Georgia Municipal Income Fund o Eaton Vance Kentucky Municipal Income Fund o Eaton Vance Louisiana Municipal Income Fund o Eaton Vance Maryland Municipal Income Fund o Eaton Vance Massachusetts Municipal Income Fund o Eaton Vance Michigan Municipal Income Fund o Eaton Vance Minnesota Municipal Income Fund o Eaton Vance Missouri Municipal Income Fund o Eaton Vance National Municipal Income Fund o Eaton Vance New Jersey Municipal Income Fund o Eaton Vance New York Municipal Income Fund o Eaton Vance North Carolina Municipal Income Fund o Eaton Vance Ohio Municipal Income Fund o Eaton Vance Oregon Municipal Income Fund o Eaton Vance Pennsylvania Municipal Income Fund o Eaton Vance Rhode Island Municipal Income Fund o Eaton Vance South Carolina Municipal Income Fund o Eaton Vance Tennessee Municipal Income Fund o Eaton Vance Virginia Municipal Income Fund A-1 Eaton Vance Municipals Trust II, a series fund consisting of: o Eaton Vance Insured Municipal Income Fund o Eaton Vance High Yield Municipal Income Fund o Eaton Vance Kansas Municipal Income Fund o Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund o Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund o Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund Eaton Vance Mutual Funds Trust, a series fund consisting of: o Eaton Vance AMT-Free Municipal Income Fund o Build America Bond Fund o Eaton Vance Emerging Markets Local Income Fund o Eaton Vance Floating-Rate Fund o Eaton Vance Floating-Rate Advantage Fund o Eaton Vance Floating-Rate & High Income Fund o Eaton Vance Global Dividend Income Fund o Eaton Vance Global Macro Absolute Return Fund o Eaton Vance Global Macro Absolute Return Advantage Fund o Eaton Vance Government Obligations Fund o Eaton Vance High Income Opportunities Fund o Eaton Vance International Equity Fund o Eaton Vance International Income Fund o Eaton Vance Large Cap Core Research Fund o Eaton Vance Low Duration Fund o Eaton Vance Multi-Strategy Absolute Return Fund o Eaton Vance Strategic Income Fund o Eaton Vance Structured Emerging Markets Fund o Eaton Vance Structured International Equity Fund o Eaton Vance Tax Free Reserves o Eaton Vance Tax-Managed Equity Asset Allocation Fund o Eaton Vance Tax-Managed Global Dividend Income Fund o Eaton Vance Tax-Managed Growth Fund 1.1 o Eaton Vance Tax-Managed Growth Fund 1.2 o Eaton Vance Tax-Managed International Equity Fund o Eaton Vance Tax-Managed Mid-Cap Core Fund o Eaton Vance Tax-Managed Multi-Cap Growth Fund o Eaton Vance Tax-Managed Small-Cap Fund o Eaton Vance Tax-Managed Small-Cap Value Fund o Eaton Vance Tax-Managed Value Fund o Eaton Vance U.S. Government Money Market Fund o Parametric Structured Commodity Strategy Fund Eaton Vance Series Trust, a series fund consisting of: o Eaton Vance Tax-Managed Growth Fund 1.0 Eaton Vance Series Trust II, a series fund consisting of: o Eaton Vance Income Fund of Boston o Eaton Vance Tax-Managed Emerging Markets Fund A-2 Eaton Vance Special Investment Trust, a series fund consisting of: o Eaton Vance Balanced Fund o Eaton Vance Commodity Strategy Fund o Eaton Vance Dividend Builder Fund o Eaton Vance Emerging Markets Fund o Eaton Vance Enhanced Equity Option Income Fund o Eaton Vance Equity Asset Allocation Fund o Eaton Vance Greater India Fund o Eaton Vance Investment Grade Income Fund o Eaton Vance Large-Cap Growth Fund o Eaton Vance Large-Cap Value Fund o Eaton Vance Real Estate Fund o Eaton Vance Risk-Managed Equity Option Income Fund o Eaton Vance Short-Term Real Return Fund o Eaton Vance Small-Cap Fund o Eaton Vance Small-Cap Value Fund o Eaton Vance Special Equities Fund Eaton Vance Variable Trust, a series fund consisting of: o Eaton Vance VT Floating-Rate Income Fund o Eaton Vance VT Large-Cap Value Fund o Eaton Vance VT Worldwide Health Sciences Fund Eaton Vance Closed-End Funds: Eaton Vance California Municipal Bond Fund Eaton Vance California Municipal Bond Fund II Eaton Vance California Municipal Income Trust Eaton Vance Credit Opportunities Fund Eaton Vance Enhanced Equity Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Floating-Rate Income Trust Eaton Vance Limited Duration Income Fund Eaton Vance Massachusetts Municipal Bond Fund Eaton Vance Massachusetts Municipal Income Trust Eaton Vance Michigan Municipal Bond Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance Municipal Bond Fund Eaton Vance Municipal Bond Fund II Eaton Vance Municipal Income Trust Eaton Vance National Municipal Opportunities Trust Eaton Vance New Jersey Municipal Bond Fund Eaton Vance New Jersey Municipal Income Trust Eaton Vance New York Municipal Bond Fund Eaton Vance New York Municipal Bond Fund II Eaton Vance New York Municipal Income Trust Eaton Vance Ohio Municipal Bond Fund Eaton Vance Ohio Municipal Income Trust A-3 Eaton Vance Pennsylvania Municipal Bond Fund Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Senior Floating-Rate Trust Eaton Vance Senior Income Trust Eaton Vance Short Duration Diversified Income Fund Eaton Vance Tax-Advantaged Dividend Income Fund Eaton Vance Tax-Advantaged Global Dividend Income Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund Eaton Vance Tax-Advantage Bond and Option Strategies Fund A-4
